UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7043



RONALD MILES,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                            Respondent - Appellee.



                            No. 04-6024



RONALD MILES,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                            Respondent - Appellee.



                            No. 04-6275



RONALD MILES,

                                           Petitioner - Appellant,

          versus
RONALD ANGELONE,

                                           Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-00-204-AM)


Submitted:   June 30, 2004            Decided:     December 17, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Miles, Appellant Pro Se. Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Ronald Miles seeks to appeal the district court’s orders

denying his Fed. R. Civ. P. 60(b) motions seeking reconsideration

of the court’s order denying Miles’s habeas corpus petition filed

under 28 U.S.C. § 2254 (2000).               The orders are not appealable

unless    a   circuit     justice    or   judge     issues    a     certificate         of

appealability.       28     U.S.C.   §    2253(c)(1)       (2000);       see    Reid    v.

Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir. 2004).                                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§    2253(c)(2)   (2000).      A    prisoner   satisfies          this   standard       by

demonstrating      that    reasonable      jurists        would     find       that    his

constitutional     claims     are    debatable      and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Miles has not made the requisite showing.

We    therefore    deny     Miles’s       motions     for    a     certificate          of

appealability and dismiss the appeals.

              Additionally, we construe Miles’s notices of appeal and

informal briefs on appeal as applications to file a second or

successive habeas petition under 28 U.S.C. § 2254.                         See United

States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,


                                      - 3 -
     U.S.          ,    124    S.    Ct.   496   (2003).     In    order    to   obtain

authorization to file a successive § 2254 petition, a prisoner must

assert claims based on either: (1) a new rule of constitutional

law, previously unavailable, made retroactive by the Supreme Court

to cases on collateral review; or (2) newly discovered evidence

that would be sufficient to establish by clear and convincing

evidence    that       no    reasonable     factfinder     would    have    found   the

petitioner guilty of the offense.                28 U.S.C. § 2244(b)(2) (2000).

Miles’s    claims       do     not   satisfy     either    of     these    conditions.

Therefore, we decline to authorize Miles to file a successive

§ 2254 petition.            We deny Miles’s motions for judicial notice, for

summary judgment, for appointment of counsel, to take judicial

notice and amend, for an evidentiary hearing, for the court to take

independent action under Fed. R. Civ. P. 60(b)(6), for judgment, to

review the record, for discovery, for production of documents, for

sanctions under Fed. R. Civ. P. 11, and all other pending motions.

We deny Miles’s motion for oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                             DISMISSED




                                           - 4 -